UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4632


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUFINO LOREDO-MENDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:09-cr-00447-GRA-1)


Submitted:   July 30, 2010                 Decided:   September 9, 2010


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry C. Su, HOWREY LLP, East Palo Alto, California, for
Appellant.   Maxwell B. Cauthen, III, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rufino Loredo-Mendez pled guilty to one count of being

an alien present in the United States without permission who was

previously deported after having committed an aggravated felony,

in    violation    of    8    U.S.C.    § 1326(a),    (b)(2)    (2006).        He   was

sentenced to the low end of the properly calculated Sentencing

Guidelines,       forty-one     months’    imprisonment.        Counsel       filed    a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying there are no meritorious issues but raising for the

court’s consideration: (1) whether the guilty plea was knowing

and    voluntary;       (2)   whether    the    district     court    erred    by   not

personally      addressing      Loredo-Mendez;       (3)   whether    the     sentence

was procedurally unreasonable because the district court failed

to    provide     an     individualized         assessment     of    Loredo-Mendez’

circumstances and because the court failed to consider factors

mitigating the likelihood of recidivism; and (4) whether Loredo-

Mendez received ineffective assistance of counsel at the plea

and    sentencing        stages.          Loredo-Mendez       filed     a     pro     se

supplemental brief claiming defense counsel was not effective

during    several       portions   of     the    proceedings    and    he     was   not

properly informed of the consequences of his guilty plea.                             He

also claims that the sentence was unfair and he should have been

placed on probation given the favorable factors.                     The Government

did not file a brief.

                                           2
            We have reviewed Loredo-Mendez’ change-of-plea hearing

and conclude that the district court substantially complied with

Rule 11 of the Federal Rules of Criminal Procedure.                       Because

Loredo-Mendez did not move in the district court to withdraw his

guilty plea, any error in the Rule 11 hearing is reviewed for

plain error.        United States v. Martinez, 277 F.3d 517, 525-26

(4th Cir. 2002).        To establish plain error, he “must show:               (1)

an error was made; (2) the error is plain; and (3) the error

affects substantial rights.”             United States v. Massenburg, 564

F.3d 337, 342-43 (4th Cir. 2009) (reviewing unpreserved Rule 11

error).     “The decision to correct the error lies within [this

court’s] discretion, and [the court] exercise[s] that discretion

only if the error seriously affects the fairness, integrity or

public     reputation     of    judicial       proceedings.”      Id.    at    343

(internal quotation marks omitted).

            We note that during the change-of-plea hearing, the

district    court     personally     addressed      Loredo-Mendez       and   that

Loredo-Mendez was fully informed of the possible consequences of

his plea.      It is clear from the record Loredo-Mendez’ guilty

plea was knowing and voluntary and any omission by the district

court during the Rule 11 hearing did not affect Loredo-Mendez’

substantial rights.       We therefore affirm his conviction.

            This    court      reviews   a     sentence   for   reasonableness,

considering    both     procedural       and    substantive     reasonableness.

                                         3
Gall v. United States, 552 U.S. 38, 51 (2007).                             We must first

ensure that the district court did not commit any “significant

procedural error,” such as failing to properly calculate the

applicable guidelines range, failing to consider the 18 U.S.C. §

3553(a) (2006) factors, or failing to adequately explain the

sentence.         Id.      The      district       court       is    not    required      to

“robotically tick through § 3553(a)’s every subsection.”                              United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                                However,

the district court “must place on the record an individualized

assessment based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit meaningful appellate review.”

United States v. Carter, 564 F.3d, 325, 330 (4th Cir. 2009)

(internal     quotation     marks,        footnote,      and        citation    omitted).

This is true even when the district court sentences a defendant

within the applicable guidelines range.                  Id.

            The      standard    of       review    this        court      employs      when

reviewing     the     procedural      adequacy      of     a    sentence       on     appeal

depends on whether the error asserted was properly preserved in

the district court.         If the error is asserted for the first time

on appeal the Court simply reviews for plain error.                                   United

States v. Lynn, 592 F.3d 572, 576-77 (4th Cir. 2010).                                We note

counsel     did     not   request     a    particular          sentence,       but    simply

                                            4
described some of Loredo-Mendez’ positive features.                                 We further

note neither counsel nor Loredo-Mendez drew arguments based upon

the sentencing factors in 18 U.S.C. § 3553(a) (2006) in seeking

a sentence different from the one ultimately imposed.                                  Lynn, 592

F.3d at 578.           Thus, we review the court’s decision to sentence

Loredo-Mendez at the low end of the Sentencing Guidelines for

plain error.          We conclude that the court’s very brief sentencing

statement,       in    which    it    indicated         it    considered         the     advisory

Guidelines and the statutory sentencing factors, did not violate

Loredo-Mendez’          substantial          rights.              See    United     States         v.

Hernandez,       603    F.3d     267,      272       (4th    Cir.       2010)    (stating         the

minimum    a     court       must     indicate        it     has    considered         prior       to

imposing       case     in    which     there        was     no    request       for     a    below

Guidelines sentence).               There is no indication that had counsel

argued     for    a     sentence        lower        than     the        minimum    under         the

Guidelines,       the    court       would    have      granted          such    based       on   the

positive    factors          stated    by     counsel.             See    United       States      v.

Washington,       404    F.3d       834,     843     (4th     Cir.       2005)     (substantial

rights violated when it could be shown that but for the error,

the sentence would have been less than what was ordered by the

court).    Thus, we affirm Loredo-Mendez’ sentence.

            Several of Loredo-Mendez’ appellate arguments concern

the effectiveness of his counsel.                      Such claims are generally not

cognizable on direct appeal.                     United States v. King, 119 F.3d

                                                 5
290,    295    (4th      Cir.   1997).       Rather,       to   allow    for     adequate

development of the record, a defendant must bring his claim in a

28 U.S.C.A. § 2255 (West Supp. 2010) motion.                        See id.; United

States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                        An exception

exists      when   the     record       conclusively      establishes      ineffective

assistance.        United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999); King, 119 F.3d at 295.                     In this case, the record

does not conclusively show counsel’s performance was deficient.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We     therefore      affirm     Loredo-Mendez’        conviction       and    sentence.

This     court     requires       that    counsel    inform      Loredo-Mendez,            in

writing,      of   the    right    to    petition    the    Supreme     Court       of   the

United States for further review.                    If Loredo-Mendez requests

that    a   petition      be    filed,    but    counsel    believes      that      such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                         Counsel’s motion

must state that a copy thereof was served on Loredo-Mendez.                                We

dispense      with       oral   argument        because    the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED



                                             6